
	
		I
		111th CONGRESS
		1st Session
		H. R. 3551
		IN THE HOUSE OF REPRESENTATIVES
		
			September 10, 2009
			Mr. Hodes (for
			 himself and Ms. Moore of Wisconsin)
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committee on
			 Financial Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To protect older Americans from misleading and fraudulent
		  marketing practices, with the goal of increasing retirement
		  security.
	
	
		1.Short titleThis Act may be cited as the
			 Senior Investment Protection Act of
			 2009 .
		2.FindingsCongress finds that—
			(1)many seniors are
			 targeted by salespersons and advisers using misleading certifications and
			 professional designations;
			(2)many
			 certifications and professional designations used by salespersons and advisers
			 represent limited training or expertise, and may in fact be of no value with
			 respect to advising seniors on financial and estate planning matters, and far
			 too often, such designations are obtained simply by attending a weekend seminar
			 and passing an open book, multiple choice test;
			(3)many seniors have
			 lost their life savings because salespersons and advisers holding a misleading
			 designation have steered them toward products that were unsuitable for them,
			 given their retirement needs and life expectancies;
			(4)seniors have a
			 right to clearly know whether they are working with a qualified adviser who
			 understands the products and is working in their best interest or a
			 self-interested salesperson or adviser advocating particular products;
			 and
			(5)many existing
			 State laws and enforcement measures addressing the use of certifications,
			 professional designations, and suitability standards in selling financial
			 products to seniors are inadequate to protect senior investors from
			 salespersons and advisers using such designations.
			3.DefinitionsAs used in this Act—
			(1)the term
			 misleading designation—
				(A)means the use of a
			 purported certification, professional designation, or other credential, that
			 indicates or implies that a salesperson or adviser has special certification or
			 training in advising or servicing seniors; and
				(B)does not include
			 any legitimate certification, professional designation, license, or other
			 credential, if—
					(i)it
			 has been offered by an academic institution having regional accreditation;
			 or
					(ii)it
			 meets the standards for certifications, licenses, and professional designations
			 outlined by the North American Securities Administrators Association (in this
			 Act referred to as the NASAA) Model Rule on the Use of
			 Senior-Specific Certifications and Professional Designations, or it was issued
			 by or obtained from any State;
					(2)the term
			 financial product means securities, insurance products (including
			 insurance products which pay a return, whether fixed or variable), and bank and
			 loan products;
			(3)the term
			 misleading or fraudulent marketing means the use of a misleading
			 designation in selling or advising a senior in the sale of a financial
			 product;
			(4)the term
			 senior means any individual who has attained the age of 62 or
			 older; and
			(5)the term
			 State means each of the 50 States, the District of Columbia, and
			 the unincorporated territories of Puerto Rico and the U.S. Virgin
			 Islands.
			4.Grants to States
			 for enhanced protection of seniors from being misled by false
			 designations
			(a)Grant
			 programThe Attorney General of the United States (in this Act
			 referred to as the Attorney General)—
				(1)shall establish a
			 program in accordance with this Act to provide grants to States—
					(A)to investigate and
			 prosecute misleading and fraudulent marketing practices; or
					(B)to develop
			 educational materials and training aimed at reducing misleading and fraudulent
			 marketing of financial products toward seniors; and
					(2)may establish such
			 performance objectives, reporting requirements, and application procedures for
			 States and State agencies receiving grants under this Act as the Attorney
			 General determines are necessary to carry out and assess the effectiveness of
			 the program under this Act.
				(b)Use of grant
			 amountsA grant under this Act may be used (including through
			 subgrants) by the State or the appropriate State agency designated by the
			 State—
				(1)to fund additional
			 staff to identify, investigate, and prosecute (through civil, administrative,
			 or criminal enforcement actions) cases involving misleading or fraudulent
			 marketing of financial products to seniors;
				(2)to fund
			 technology, equipment, and training for regulators, prosecutors, and law
			 enforcement in order to identify salespersons and advisers who target seniors
			 through the use of misleading designations;
				(3)to fund
			 technology, equipment, and training for prosecutors to increase the successful
			 prosecution of those targeting seniors with the use of misleading
			 designations;
				(4)to provide
			 educational materials and training to regulators on the appropriateness of the
			 use of designations by salespersons and advisers of financial products;
				(5)to provide
			 educational materials and training to seniors to increase their awareness and
			 understanding of designations;
				(6)to develop
			 comprehensive plans to combat misleading or fraudulent marketing of financial
			 products to seniors; and
				(7)to enhance
			 provisions of State law that could offer additional protection for seniors
			 against misleading or fraudulent marketing of financial products.
				(c)Grant
			 requirements
				(1)MaximumThe
			 amount of a grant under this Act may not exceed $500,000 per fiscal year per
			 State, if all requirements of paragraphs (2), (3), (4), and (5) are met. Such
			 amount shall be limited to $100,000 per fiscal year per State in any case in
			 which the State meets the requirements of—
					(A)paragraphs (2) and
			 (3), but not each of paragraphs (4) and (5); or
					(B)paragraphs (4) and
			 (5), but not each of paragraphs (2) and (3).
					(2)Standard
			 designation rules for securitiesA State shall have adopted rules
			 on the appropriate use of designations in the offer or sale of securities or
			 investment advice, which shall meet or exceed the minimum requirements of the
			 NASAA Model Rule on the Use of Senior-Specific Certifications and Professional
			 Designations, as in effect on the date of enactment of this Act, or any
			 successor thereto, as determined by the Attorney General.
				(3)Suitability
			 rules for securitiesA State shall have adopted standard rules on
			 the suitability requirements in the sale of securities, which shall, to the
			 extent practicable, conform to the minimum requirements on suitability imposed
			 by self-regulatory organization rules under the securities laws (as defined in
			 section 3 of the Securities Exchange Act of 1934), as determined by the
			 Attorney General.
				(4)Standard
			 designation rules for insurance productsA State shall have
			 adopted standard rules on the appropriate use of designations in the sale of
			 insurance products, which shall, to the extent practicable, conform to the
			 minimum requirements of the National Association of Insurance Commissioners
			 Model Regulation on the Use of Senior-Specific Certifications and Professional
			 Designations in the Sale of Life Insurance and Annuities, as in effect on the
			 date of enactment of this Act, or any successor thereto, as determined by the
			 Attorney General.
				(5)Suitability and
			 supervision rules for annuity products
					(A)In
			 generalA State shall have adopted rules governing insurer
			 supervision of, suitability of, and insurer and insurance producer conduct
			 relating to, the sale of annuity products, including fixed and index
			 annuities.
					(B)Annuity products
			 criteriaThe rules required by subparagraph (A) shall, to the
			 extent practicable (as determined by the Attorney General), provide—
						(i)that
			 insurers, and insurance producers are responsible for, and liable for penalties
			 for, the suitability of each recommended annuity transaction;
						(ii)that insurers and
			 insurance producers are required to apply a standard for determining the
			 suitability of each recommended annuity transaction, including fixed and index
			 annuities, that is at least as protective of the interests of the consumer as
			 rule 2821(b) of the Financial Industry Regulatory Authority (in this paragraph
			 referred to as FINRA), as in effect on the date of enactment of
			 this Act, or any successor to such rule;
						(iii)that insurers
			 and insurance producers are required to maintain a process for review of the
			 suitability, and approval or disapproval, of each recommended annuity
			 transaction that is at least as protective of the interests of the consumer as
			 the principal review required under rule 2821(c) of FINRA, as in effect on the
			 date of enactment of this Act, or any successor to such rule;
						(iv)that insurers and
			 insurance producers are required to maintain processes for the supervision of
			 direct annuity sales and insurance producer-recommended annuity sales
			 (including procedures for the insurer to obtain and confirm consumer
			 suitability information and for the insurer to confirm consumer understanding
			 of the annuity transaction) that are at least as protective of the interests of
			 the consumer as member broker and dealer supervision requirements of FINRA, as
			 in effect on the date of enactment of this Act, or any successor to such
			 requirements;
						(v)that
			 insurers are required to verify that each insurance producer successfully
			 completes, and each insurance producer is required to receive, training
			 designed to ensure that the insurance producer is competent to recommend each
			 class of annuity;
						(vi)that insurers are
			 required to verify that insurance producers receive, and insurance producers
			 are required to receive, training regarding the features of each offered
			 annuity product, to an extent that is at least as protective of the interests
			 of the consumer as the FINRA firm element training requirements, as in effect
			 on the date of enactment of this Act, or any successor to such
			 requirements;
						(vii)for coordination
			 of such rules with the rules of FINRA governing member brokers, dealers, and
			 security representatives, to the extent appropriate, consistent with protecting
			 the interests of consumers, for State insurance regulators to rely on, or to
			 avoid duplication of FINRA rules; and
						(viii)for exemption
			 from such rules only if such exemption is consistent with the protection of
			 consumers.
						5.ApplicationsTo be eligible for a grant under this Act,
			 the State or appropriate State agency shall submit to the Attorney General a
			 proposal to use the grant money to protect seniors from misleading or
			 fraudulent marketing techniques in the offer and sale of financial products,
			 which application shall—
			(1)identify the scope
			 of the problem;
			(2)describe how the
			 proposed program will help to protect seniors from misleading or fraudulent
			 marketing in the sale of financial products, including, at a minimum—
				(A)by proactively
			 identifying senior victims of misleading and fraudulent marketing in the offer
			 and sale of financial products;
				(B)how the proposed
			 program can assist in the investigation and prosecution of those using
			 misleading or fraudulent marketing in the offer and sale of financial products
			 to seniors; and
				(C)how the proposed
			 program can help discourage and reduce future cases of misleading or fraudulent
			 marketing in the offer and sale of financial products to seniors; and
				(3)describe how the
			 proposed program is to be integrated with other existing State efforts.
			6.Length of
			 participationA State
			 receiving a grant under this Act shall be provided assistance funds for a
			 period of 3 years, after which the State may reapply for additional
			 funding.
		7.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this Act, $8,000,000 for each of the
			 fiscal years 2010 through 2014.
		
